Title: From George Washington to Major General Lafayette, 16 May 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dear Marquis
Head Quarters Morris Town 16th May 1780.

Since you left me, I have more fully reflected on the plan which it will be proper for the French fleet and army to persue, on their arrival upon the Coast and it appears to me in the present situation of the enemy at New York, that it ought to be our first object to reduce that post and that it is of the utmost importance not to lose a moment in repairing to that place. I would therefore advise you to write to the Count De Rochembeau and Monsr De Ternay in the following spirit—urging them in the strongest terms to proceed both fleet and army with all possible expedition to Sandy Hook, where they will be met with further advices, of the precise situation strength and disposition of the enemy and of our army and with proposals for their future movements; unless they should have received authentic accounts that the fleet and troops now operating in the Southern states, have evacuated them and formed ajunction at New York. In this case; if they arrive at Rhode Island, they can disembark their troops dispose of their sick and wait till a more definitive plan can be concerted; or if they arrive off Cape Henry they can proceed directly to Rhode Island and make the same arrangements. But in case they should not have received the accounts abovementioned of the evacuation of the Southern states and junction at New York, and should proceed directly to Sandy Hook as is recommended they can send their sick and every thing of which they wish to be disencumbered, to Rhode Island.
The reasons for proceeding immediately to New York in the present situation of the enemy there are these—Their whole effective land force in regular troops is about 8000 men to which may be added about 4000 refugees and such of the militia as they would be able by persuasion or force to engage; but on the militia they can I should suppose place no great dependence. Their naval force is one ship of 74 guns and three or four small frigates. If the arrival of the French succour

should find them in this situation, the fleet can enter the harbour of New York without diff[ic]ulty, and this is a point on which the success of the whole enterprise absolutely turns—By stopping at Rhode Island, if they arrive there or by passing from Cape Henry to Rhode Island, the most precious time will be lost which will multiply the chances to the enemy of concentering their force, of receiving a naval reinforcement from England or the West Indies of increasing their precautions to obstruct the Channel, and their preparations for the defence of their posts By gaining possession of the Harbour and cutting off its communications the present garrison at New York would be unable to resist the efforts of the combined forces; and together with their ships must in all probability fall into our hands. On the contrary if they have time to concenter all their sea and land force on the Continent at New York, the enterprise against that place becomes extremely arduous has much less prospect of success and will at least exhaust the whole campaign to bring it to a favourable issue.
The enemy have in the expedition under Sir Henry Clinton about seven thousand land troops—three ships of the line one fifty gun two forty four—and some smaller frigates. If these ships were added to the force at New York, they would I apprehend be sufficient to exclude the French Squadron, unless aided by a vigorous cooperation by land towards Sandy Hook; and the garrison increased to fourteen or fifteen thousand regular troops would present immense difficulties in the way of its reduction.
I observed that the French Squadron would find no difficulty in entering the Port of New York, with the present naval force of the enemy there. The only possible obstacle to this is the obstructions the enemy are preparing; but I am inclined to hope these will be ineffectual and will be easily removed. They last fall made an attempt of the kind on the expectation of Count D’Estaing, but it failed from the depth of the water and rapidity of the current. Pilots for the harbour can be ready at Black point in the Jerseys, from which they can go on Board the fleet at its first appearance.
I would wish you to place these things in the fullest light to the French Commanders—by way of recommendation, leaving it to them to act according to the condition of the fleet and troops, with respect to health and other essential matters, and if they prefer it to go immediately to Rhode Island from Cape Henry, or if they arrive at the former place in the first instance, to wait till a definitive plan is adopted. But I think every reason points to the mode here recommended.
You will be sensible my Dear Sir, that we can at present only touch upon preliminary measures—The plan for ultimate operations must be the result of mature deliberation, a full view of our resources and must

be formed in conjunction with the General and Admiral of the French forces.
I refer Mr Galvan to you for instructions; but I send you a letter to Governor Jefferson of Virginia to give him any assistance he may require and to correspond with him on the state of Southern affairs. His own discretion and the information he will get on the spot must chiefly govern him. He cannot be dispatched too soon.
I request you in writing to the Count De Rochembeau and Mr De Ternay to assure them of all my respect and consideration, of the high sense I entertain of this distinguished mark of His Christian Majestys friendship to these states, and of the happiness I anticipate in a personal acquaintance and cooperation with Gentlemen, whose reputations have inspired me with the greatest esteem for their talents and merit. You will add that I will do every thing on my part to give success to the intended operations, and that I flatter myself they will be attended with the happiest consequences.
I cannot forbear recalling your attention to the importance of doing every thing possible to engage the Count De Guichen to come upon this Coast without delay. The more I reflect upon it, the more essential it appears. With this addition to our present plan we should have reason to flatter our selves with every thing; without it we have a great deal to apprehend—and instead of the happiest, the worst conseque⟨nces⟩ may ensue to the common cause. I am my Dear Marquis with the greatest truth and affection Yr friend & servant.

P.S. I am just informed that a Gentleman called your Aide De Camp and the Consul of France at Boston have had a duel in which the latter has been mortally wounded. Tis probable the Gentleman supposed to be your Aide is The Chevalier De Fayolles—If so it may perhaps throw him into embarrassments which may put it out of his power to execute the intended Commission, which makes it prudent to think of some other person.

